Citation Nr: 1619162	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  09-11 428A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for asthma and chronic obstructive pulmonary disease (COPD) prior to July 21, 2009, and in excess of 30 percent thereafter.

2.  Entitlement to an initial compensable rating for hypertension prior to July 21, 2009, and in excess of 10 percent thereafter.

3.  Entitlement to an initial compensable rating for gastroesophageal reflux disease (GERD).

4.  Entitlement to an effective date prior to March 20, 2015, for the grant of entitlement to a total disability rating due to individual unemployability (TDIU) due to the service-connected posttraumatic stress disorder (PTSD).




REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from April 1986 to April 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi and a June 2015 rating decision by the VARO in Montgomery, Alabama.  

The May 2008 rating decision assigned an initial 10 percent rating for the Veteran's asthma/COPD and an initial noncompensable rating for his hypertension.  In a July 2010 rating decision, the rating assigned to the Veteran's asthma/COPD was increased to 30 percent, and a rating of 10 percent was assigned to the Veteran's hypertension, each effective from July 21, 2009.  However, as these ratings are still less than the maximum benefit available, the appeal is still pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran also filed appeals of the denials of claims of entitlement to increased ratings for bursitis (right knee) and scars of the left arm and bilateral breast and entitlement to service connection for sleep apnea, shin splints, sinusitis, duodenal ulcer, and hemorrhoids.  However, in a September 2013 statement, the Veteran withdrew the appeal of these issues.  Therefore, they are no longer before the Board. 

On his April 2009 substantive appeal (VA Form 9), the Veteran requested a hearing before a Veterans Law Judge, sitting in Washington, DC.  However, in November 2015, he indicated that he did not wish such a hearing.  Therefore, the Board considers the Veteran's hearing request to be withdrawn.  See 38 C.F.R. §§ 20.702(d), (e); 20.704(d), (e) (2015).

The January 2015 supplemental statement of the case reflects review of VA treatment notes from Washington, dated through October 2010 and Biloxi, dated through January 2015.  The Biloxi VA treatment notes of record are dated through May 2015, and the Veteran has not waived agency of original jurisdiction (AOJ) review of this evidence.  See 38 C.F.R. § 20.1304 (2015).  However, the records dated from January 2015 through May 2015 are not relevant to the issues on appeal.  Therefore, the Board determines that neither a waiver nor remand for AOJ consideration of these records is necessary.  

The issues of entitlement to an increased rating for service-connected GERD and an earlier effective date for a TDIU are addressed in the REMAND that follows the below ORDER.


FINDINGS OF FACT

1.  Throughout the pendency of the claim, Forced Expiratory Volume in one second (FEV-1) has been in the 56 to 70 percent range of predicted; FEV-1/FEV has been greater than 55 percent of predicted value and Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO) (SB) has been greater than 55 percent of predicted value throughout the period of the claim.

2.  Due to the pulmonary disability the Veteran has not required at least monthly visits to a physician for exacerbations; the disability has not required courses of systemic (oral or parenteral) corticosteroids; and the disability has not resulted in any episodes of respiratory failure or necessitated the daily use of immuno-suppressive medications.

3.  Prior to July 21, 2009, the Veteran's hypertension was manifested by a history of diastolic pressure below 100 and systolic pressure below 160 and did not require medication.

4.  From July 21, 2009, the Veteran's hypertension has been manifested by a history of diastolic pressure below 100 and systolic pressure below 160 with medication required. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial rating of 30 percent, but no higher, for asthma and COPD have been met throughout the period of the claim.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.97, Diagnostic Codes 6602, 6604 (2015).

2.  The criteria for an initial compensable rating for hypertension were not met prior to July 21, 2009, and the criteria for a rating in excess of 10 percent are not met from July 21, 2009, forward. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the RO provided the Veteran with all required notice in a letter sent in August 2007, prior to the initial adjudication of the claims.

The record also reflects that the Veteran's service treatment records and all identified VA and private treatment records have been obtained, as have records from the Social Security Administration.  Moreover, the Veteran has been provided appropriate VA examinations.

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.




II.  General Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R.
§§ 3.102, 4.3 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities.  



Asthma/COPD

The RO has rated the Veteran's pulmonary disability under Diagnostic Code 6604, which provides the criteria for rating COPD.  A 100 percent rating is warranted with FEV-1 less than 40 percent of predicted value, FEV-1/FVC (forced volume vital capacity) less than 40 percent, DLCO (SB) (Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method ) less than 40 percent predicted, maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), cor pulmonale (right heart failure), right ventricular hypertrophy, pulmonary hypertension (shown by Echo or cardiac catheterization), episode(s) of acute respiratory failure, the requirement of outpatient oxygen therapy.   A 60 percent rating is warranted for a FEV-1 of 40 to 55 percent predicted; FEV-1/FVC of 40 to 55 percent, or DLCO (SB) of 40 to 55 percent predicted; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 30 percent evaluation is warranted when FEV-1 or FEV-1/FVC is 56 to 70 percent of predicted or DLCO (SB) is 56 to 65 percent of predicted.  A 10 percent evaluation is warranted for when FEV-1 or FEV-1/FVC is 71-80 percent of predicted, or DLCO (SB) is 66-80 percent of predicted.  

The criteria for rating bronchial asthma are found at 38 C.F.R. § 4.97, Diagnostic Code 6602 and are similar to those for rating COPD.  However, Diagnostic Code 6602 also provides that a 30 percent rating will be assigned for bronchial asthma if daily inhalational or oral bronchodilator therapy is required, or where inhalational anti-inflammatory medication is required.  It also authorizes a 60 percent rating if at least monthly visits to a physician are required for exacerbations; or where intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids are required.  The maximum rating of 100 percent is authorized where there is more than one attack per week with episodes of respiratory failure; or if daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications is required.  

The February 2008 VA examination report documents Pulmonary Function Test (PFT) results of FVC of 74 percent of the predicted value post-bronchodilator and FEV-1 of 69 percent of the predicted value post-bronchodilator.  The FEV-1/FVC was 94 percent of the predicted value post-bronchodilator, and the DLCO was not reported.  The interpretation of these results indicated a mild small airway obstructive defect and that the post-bronchodilator improvement was insignificant. 

At a January 2010 VA examination, a PFT yielded results of FVC of 69.1 percent, FEV-1 of 59.8 percent, and FEV-1/FVC of 69 percent.  Treatment for the Veteran's respiratory disability was intermittent use of inhaled bronchodilators.  He did not require oral or parenteral corticosteroids, oral bronchodilators, antibiotics or outpatient oxygen therapy. 

A June 2014 VA examination found post-bronchodilator PFT results of FVC of 75 percent predicted, FEV-1 of 69 percent predicted, and FEV-1/FVC of 75 percent predicted.  The DLCO (SB) was 102 percent of predicted value.  The examiner stated that the Veteran's disability was asymptomatic and controlled with sprays.  The report notes that the Veteran uses inhalational bronchodilator therapy and ADVAIR daily.  

The Veteran's treatment notes provide no additional information that indicates that his respiratory disability is more severe than shown by the results at VA examination.  Based on these results, the Board determines that a rating of 30 percent, but not higher, for asthma/COPD is warranted throughout the initial-rating period.  Prior to July 21, 2009, at the February 2008 VA examination, the Veteran's PFT results showed that he had an FEV-1 of 69 percent of predicted.  This result warrants a 30 percent rating.  While the FEV-1/FVC value was 94 percent, which is well within the range for a 10 percent evaluation, the rating criteria apply the ratings if either the FEV-1 value or the FEV-1/FVC value meets the criteria.  

However, a rating in excess of 30 percent is not warranted at any time during the initial-rating period under the criteria for rating COPD.  Such a rating requires FEV-1 of 40 to 55 percent of the predicted value, FEV-1/FVC of 40 to 55 percent, or DLCO (SB) of 40 to 55 percent predicted with maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  The lowest FEV-1 value shown during the appeal period was 69 percent, and the lowest FEV-1/FVC was 74 percent of the predicted value.  The DLCO also was well above the range required for a 60 percent rating.  

The disability also does not warranted a rating in excess of 30 percent under the criteria for rating bronchial asthma.  In this regard, the Board notes that the evidence shows that the Veteran has not required at least monthly visits to a physician for exacerbations or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  Moreover, the evidence has not shown that the disability has resulted in any episodes of respiratory failure or necessitated the daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.

Hypertension

The Veteran's hypertension has been evaluated under Diagnostic Code 7101, which pertains to hypertensive vascular disease (hypertension and isolated systolic hypertension).  Under that diagnostic code, a 10 percent rating is assigned for diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, or where an individual with a history of diastolic pressure predominantly 100 or more requires continuous medication for control.  A 20 percent rating is assigned for diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  A 40 percent evaluation requires diastolic pressure of predominantly 120 or more.  A 60 percent evaluation requires diastolic pressure of predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2015).

The February 2008 general medical examiner reported blood pressure readings of 137/89, 136/86, and 132/88.  The Veteran denied taking medication for his hypertension.

VA records document that the Veteran was prescribed medication for hypertension in February 2009.

In January 2010, the Veteran's blood pressure at VA examination was 144/87, 143/83, and 150/82.  At a May 2013 VA examination, three blood pressure readings were taken, yielding the following results: 130/91, 128/92, and 125/88.  The October 2014 VA examination report documents blood pressure readings of 128/82, 135/86, and 130/88.  The Veteran was noted to take two anti-hypertensive medications by the January 2010 VA examiner and at the two subsequent examinations.   

VA treatment notes contain multiple blood pressure readings, none of which indicates a severity of disability not shown on VA examination.  Therefore, based on the VA examination results, the Board finds that a compensable rating prior to July 21, 2009, and a rating in excess of 10 percent thereafter are not warranted for this disability.  A compensable rating requires a diastolic reading of 100 or more, a systolic reading of 160 or more, or a history of diastolic pressure predominantly 100 or more and the requirement of continuous medication for control of the hypertension.  None of these criteria was met prior to July 21, 2009.  

For a rating in excess of 10 percent to be assigned for the period beginning July 21, 2009, diastolic pressure that is predominantly 110 or more, or systolic pressure that is predominantly 200 or more is required.  The Veteran's blood pressure readings do not meet or exceed these thresholds at any time during the appeal period.  Accordingly, a schedular rating in excess of 10 percent is not warranted during this period.  

Other Considerations

The Board has considered the impact of the Veteran's COPD and hypertension on his employment.  The Veteran is in receipt of TDIU, but that rating does not preclude assignment of an extra-schedular rating if the schedular ratings do not adequately contemplate the Veteran's symptoms.  Nevertheless, the Board determines that the appeal should not be referred to the Director of the VA Compensation Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) (2015).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and symptomatology of the claimant's disability with the established criteria provided in the rating schedule.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating under the schedule is adequate, and it is not necessary to refer the case for extra-schedular consideration.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, manifestations of the Veteran's asthma/COPD and hypertension are contemplated by the criteria in the rating schedule.  Therefore, referral of the claims for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted.

Consideration has been given to staged ratings; however, at no time during the periods in question do the disabilities warrant a higher rating than those already assigned, to include the increase granted herein.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

Finally, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to the matters denied herein because the preponderance of the evidence is against ratings in excess of those assigned by the RO and the Board.


      (CONTINUED ON NEXT PAGE)

ORDER

The Board having determined that the Veteran's asthma and COPD warrant a 30 percent rating, but not higher, throughout the period of the claim, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.

Entitlement to a compensable initial rating for hypertension prior to July 21, 2009 and in excess of 10 percent thereafter is denied.


REMAND

The Veteran was last afforded a VA examination for his GERD in May 2013, and he suggests, through his representative in a March 2016 submission, that his GERD has become worse since that examination.  Thus, the Board remands the GERD rating claim so that a VA examination to assess the severity of the disability may be scheduled.

With respect to the TDIU effective date claim, entitlement to TDIU was granted in a June 2015 rating decision, effective March 20, 2015.  The Veteran filed a timely notice of disagreement with that decision in July 2015, arguing for an effective date in May 2012.  No statement of the case (SOC) has been issued in response to this NOD; therefore a remand is required.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Issue an SOC in response to the July 2015 NOD with the June 2015 decision assigning an effective date of March 20, 2015, for entitlement to TDIU due to the service-connected PTSD, and inform the Veteran of the requirements to perfect an appeal with respect to this issue.  If the Veteran perfects an appeal of the issue, ensure that any indicated development is completed before the issue is certified for appellate consideration.  

2.  Undertake appropriate development to obtain any outstanding records pertinent to the claim for a higher rating for GERD.

3.  Then, the Veteran should be afforded VA examination by an examiner with sufficient expertise to determine the current severity of his service-connected GERD.  The electronic records should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The RO must ensure that the examiner provides all information required for rating purposes.  

4.  Undertake any other indicated development.

5.  Then, the RO or the AMC should readjudicate the claim for a higher initial rating for GERD.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame. See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


